Exhibit 99.1 Brookfield Residential Properties Inc. News Release Investors, analysts and other interested parties can access Brookfield Residential’s second quarter 2014 interim report and corporate profile on our website at www.brookfieldrp.com. The second quarter 2014 results conference call and webcast will be held on August 7, 2014 at 11 a.m. (EST).Dial 1.800.319.4610 toll free in North America or for overseas calls, 1.604.638.5340.The call will also be available via webcast live at www.brookfieldrp.com.The recorded conference call replay can be accessed until September 7, 2014 by dialing 1.800.319.6413 or 1.604.638.9010 and using code 1231 followed by the # sign. BROOKFIELD RESIDENTIAL REPORTS 2 Calgary, Alberta, August 6, 2014 – Brookfield Residential Properties Inc. (BRP: NYSE/TSX) today announced its financial results for the second quarter ended June 30, 2014. The results are based on U.S. Generally Accepted Accounting Principles (U.S. GAAP). “We achieved very good results in the second quarter of 2014 as we continued to bring new communities to market while capitalizing on stronger lot and home prices,” commented Alan Norris, President and Chief Executive Officer of Brookfield Residential. PERFORMANCE AND FINANCIAL HIGHLIGHTS Results of Operations Three Months Ended June 30 Six Months Ended June 30 (US$ millions, except per share amounts) Total revenue $ Income before income taxes 49 30 84 37 Income tax expense (6
